DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 02/28/2022, the following represents the changes from the previous claims: Claims 1, 4-6, 11, 13, 15, and 16 were amended, Claim 14 was canceled, and Claim 20 is new. Claims 1-13 and 15-20 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bateman (US Patent Publication 2009/0145016) in view of Dabbs (US Patent Publication 2017/0119134) and West (US 5,323,991).  
	a. Regarding claim 1, Bateman teaches a fishing rod holder and support device comprising a main body portion 2 [elongated shaft 2 with longitudinal axis 3 extending through the shaft [0025]] having an upper end, a lower end, and a length extending therebetween; the upper end comprising an aperture [adjustment openings 16 a, 16 b, 16 c and 16 d in control plate 14 [0028]] for receiving at least one of a fishing rod 40 and an adjustable fishing rod holder 20 [holder 1 allows the angler/fisherman, once he or she casts the fishing line, to then place fishing rod 40 into holder component 20 [0030]]; and at least one storage compartment 8 mounted to the main body portion, the at least one storage compartment operable to receive at least one of a beverage container, an electronic device, and a personal article [cup holder 8 is secured to shaft 2 for the convenience of the user [0025]]..
Bateman does not specifically teach the lower end comprising a base plate and a secondary support member extending at an angle relative to the main body portion, the secondary support member operable to receive an elongate device. Dabbs teaches lower end comprising base plate 14 and a secondary support member 23 extending at an angle relative to main body portion 22 [support body 22  [0037]] operable to receive elongate device 11 [angled positioning between the two sleeves is preferred because it allows for the support of a first pole 11 [0045]] for the purpose of providing a ground engageable accessory support for an umbrella which includes a base plate for forcing a pointed end of an anchor member into the ground. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bateman to include an anchor member and a secondary support member extending at an angle relative to the main body portion operable to receive an elongate device as taught by Dabbs because doing so would have provided a ground engageable accessory support for an umbrella which includes a base plate for forcing a pointed end of an anchor member into the ground.  
Bateman in view of Dabbs does not specifically teach a base plate in communication with a user-interface comprising a first, a second and a third projection; wherein the first and second projections comprise anchor members extending downwardly from the base plate operable to penetrate a ground surface comprising at least one of soil and sand; wherein the third projection extends in a direction that is perpendicular to the first and second projections such that the third projection is operable to prevent tipping of the fishing rod holder in at least one direction. West teaches base plate 17 in communication with a user-interface comprising first, second and third projections 19; wherein the first and second projections 19 comprise anchor members 21 extending downwardly from the base plate [base 15 includes a planar plate 17 and four bent legs 19, extending outward and then downward, col. 2 lines 1-3] operable to penetrate a ground surface comprising at least one of soil and sand [sharp ends 21 to facilitate insertion into the ground, col. 2 lines 5-6]; wherein the third projection 19 extends in a direction that is perpendicular to first and second projections 19 [FIG. 2] such that the third projection is operable to prevent tipping of the fishing rod holder in at least one direction for the purpose of providing a fishing rod holder with a planar base plate and projections extending outward and then downwardly from the base plate to facilitate insertion into the ground to support the rod in a vertical attitude.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bateman in view of Dabbs to include a base plate in communication with a user-interface comprising a first, a second and a third projection; wherein the first and second projections comprise anchor members extending downwardly from the base plate operable to penetrate a ground surface comprising at least one of soil and sand; wherein the third projection extends in a direction that is perpendicular to the first and second projections such that the third projection is operable to prevent tipping of the fishing rod holder in at least one direction as taught by West because doing so would have provided a fishing rod holder with a planar base plate and projections extending outward and then downwardly from the base plate to facilitate insertion into the ground to support the rod in a vertical attitude. 
 	b. Regarding claim 2, Bateman in view of Dabbs and West teaches (references to Bateman) the device of claim 1 having main body portion 2 [elongated shaft 2 with longitudinal axis 3 extending through the shaft [0025]]. Bateman further teaches main body portion 2 is configured to facilitate rotation of fishing rod 40 or the adjustable fishing rod holder 20 [Holder component 20 is rotatably mounted to control plate 14 and shaft 2 by elongated bolt 12 and nut connection 13, such that the holder component, while securely attached to the control plate, is still readily rotatable to a variety of angles in relation to longitudinal axis 3 of shaft 2, as depicted in FIGS. 2-4 [0027]].
c. Regarding claim 3, Bateman in view of Dabbs and West teaches (references to Bateman) the device of claim 1 wherein main body portion 2 [elongated shaft 2 with longitudinal axis 3 extending through the shaft [0025]] comprises a plurality of apertures formed transverse to the length [adjustment openings 16 a, 16 b, 16 c and 16 d in control plate 14 [0028]].
d. Regarding claim 4, Bateman in view of Dabbs and West teaches (references to West) the device of claim 1 wherein first and second projections 19 extend parallel to one another [base 15 includes a planar plate 17 and four bent legs 19, extending outward and then downward, col. 2 lines 1-3, FIGS. 1-2].
e. Regarding claim 6, Bateman in view of Dabbs and West teaches (references to West) the device of claim 1 wherein the user-interface and the third projection 19 are coplanar [base 15 includes a planar plate 17 and four bent legs 19, extending outward and then downward, col. 2 lines 1-3, FIGS. 1-2].

4. 	Claims 5 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bateman (US Patent Publication 2009/0145016) in view of Dabbs (US Patent Publication 2017/0119134), West (US 5,323,991), and Pesaturo (US 2,759,486).
a. Regarding claim 5, Bateman in view of Dabbs and West teaches (references to West) the device of claim 1 having anchor members 21. Bateman in view of Dabbs and West does not specifically teach the base plate is rotatable relative to the anchor members. Pesaturo teaches base plate 15 is rotatable [lower anvil ring 15 secured to the standard by a pin 16, col. 1 lines 62-63] relative to anchor member 13 [tapered to a point at its free end to provide a pick 13 whereby the standard may more easily be driven into the ground, col. 1 lines 58-60] for the purpose of providing a rotatable base plate that can be adjustably secured to the umbrella standard by a pin for adjusting the position of the base plate so the umbrella may be more easily inserted into the ground. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bateman in view of Dabbs and West to include the base plate that is rotatable relative to the anchor member as taught by Pesaturo because doing so would have provided a rotatable base plate that can be adjustably secured to the umbrella standard by a pin for adjusting the position of the base plate so the umbrella may be more easily inserted into the ground.  
b. Regarding claim 20, Bateman in view of Dabbs and West teaches (references to West) the holder of claim 1 having third projection 19. Bateman in view of Dabbs and West does not specifically teach the third projection comprises a planar member. Pesatauro teaches a third projection comprises a planar member [four radial depending fins 31, see Fig. 4, adapted to be driven into the ground and providing anchoring wings whereby the standard is firmly set into the ground and prevented from rotating or tilting, col. 2 lines 21-25] for the purpose of providing a projection adapted to be driven into the ground for providing an anchoring wing whereby the main body portion is firmly set into the ground and prevented from rotating or tilting.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bateman in view of Dabbs and West to include a third projection that comprises a planar member as taught by Pesaturo because doing so would have provided a projection adapted to be driven into the ground providing an anchoring wing whereby the main body portion is firmly set into the ground and prevented from rotating or tilting.

5. 	Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bateman (US Patent Publication 2009/0145016) in view of Dabbs (US Patent Publication 2017/0119134), West (US 5,323,991), and Ibarra (US 6,490,823).
  a. Regarding claim 7, Bateman in view of Dabbs and West teaches (references to Dabbs) the device of claim 1 wherein secondary support member 23 comprises a bore to receive elongate device 11 [angled positioning between the two sleeves is preferred because it allows for the support of a first pole 11 [0045]]. 
Bateman in view of Dabbs and West does not specifically teach the secondary support member comprises apertures to pin the elongate device in the bore and is affixed to the base plate and main body portion at an angle of between about 15° and 60°. Ibarra teaches secondary support member 42 comprises apertures to pin the elongate device in the bore [umbrella 44 may be additionally secured with locking means (third locking means) 46, such as a bolt having a winged head, for tightening down on the umbrella handle, col. 2 lines 58-61] and is affixed to base plate 34 and main body portion 20 at an angle of between about 15° and 60° [FIG. 2] for the purpose of providing a fishing rod holding apparatus capable of holding an umbrella securely with locking means for tightening down on the umbrella handle and for angling the umbrella as a sun screen or shelter. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bateman in view of Dabbs and West to include the secondary support member comprises apertures to pin the elongate device in the bore and is affixed to the base plate and main body portion at an angle of between about 15° and 60° as taught by Ibarra because doing so would have provided a fishing rod holding apparatus capable of holding an umbrella securely with locking means for tightening down on the umbrella handle and for angling the umbrella as a sun screen or shelter.  
b. Regarding claim 8, Bateman in view of Dabbs, West, and Ibarra teaches (references to Dabbs) the device of claim 7 having main body portion 22 and secondary support member 23. Bateman in view of Dabbs, West, and Ibarra does not specifically teach an angle iron with a first end fixed to the main body portion and a second end fixed to the secondary support member. Ibarra teaches angle iron 24 with a first end fixed to main body portion 20 and a second end fixed to secondary support member 42 [a handle holder 42, which may be attached to the distal end 32 of the second member 24. Handle holder 42 is adapted to receive and retain an umbrella 44, col. 2 lines 56-58] for the purpose of providing a substantially horizontal member with a proximal end attached to the main body portion and a distal end attached to a secondary support member capable of holding an umbrella securely as a sun screen or shelter and provide a convenient place to push the anchor into the ground. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bateman in view of Dabbs, West, and Ibarra to include an angle iron with a first end fixed to the main body portion and a second end fixed to the secondary support member as taught by Ibarra because doing so would have provided a substantially horizontal member with a proximal end attached to the main body portion and a distal end attached to a secondary support member capable of holding an umbrella securely as a sun screen or shelter and provide a convenient place to push the anchor into the ground.

6. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bateman (US Patent Publication 2009/0145016) in view of Dabbs (US Patent Publication 2017/0119134), West (US 5,323,991), and Brophy, Sr. et al. (US 4,344,248).
a. Regarding claim 9, Bateman in view of Dabbs and West teaches (references to Bateman) the device of claim 1 wherein adjustable fishing rod holder 20 has a bore extending through a cylindrical body. Bateman in view of Dabbs and West does not specifically teach a slot to engage the fishing rod formed through an upper end of the cylindrical body including a longitudinal trunk and a transverse base. Brophy teaches slot 70 to engage the fishing rod formed through an upper end of cylindrical body 62 including longitudinal trunk 72 and transverse base 74 [The fishing pole is inserted in tube 62 and then twisted slightly so that the reel mounting interlocks with slots 72 and 74, col. 3 lines 41-44] for the purpose of providing for a fishing pole inserted in the adjustable fishing rod holder and then twisted slightly to interlock with a slot longitudinal trunk and a transverse base to more securely retain the fishing rod.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bateman in view of Dabbs and West to include a slot to engage the fishing rod formed through an upper end of the cylindrical body including a longitudinal trunk and a transverse base as taught by Brophy because doing so would have provided for a fishing pole inserted in the adjustable fishing rod holder and then twisted slightly to interlock with a slot longitudinal trunk and a transverse base to more securely retain the fishing rod.  

7. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bateman (US Patent Publication 2009/0145016) in view of Dabbs (US Patent Publication 2017/0119134), West (US 5,323,991), Brophy, Sr. et al. (US 4,344,248), and Thomas (US Patent Publication 2016/0037762).
a. Regarding claim 10, Bateman in view of Dabbs, West, and Brophy teaches (references to Brophy) the device of claim 9 having adjustable fishing rod holder cylindrical body 62 affixed to the upper end of the main body portion. Bateman in view of Dabbs, West, and Brophy does not specifically teach an arcuate plate extending from the cylindrical body including a plurality of teeth configured to engage a toothed structure of a clamping element affixed to the upper end of the main body portion. Thomas teaches arcuate plate 112 extending from cylindrical body 101 including a plurality of teeth 116 configured to engage a toothed structure 113 of clamping element 120 affixed to the main body portion [First protrusion array 113 and first depres sion array 116 are complementary and configured formating between opposing protrusions 115 and depressions 118 with a fit that Substantially hinders rotational movement as between the components [0036]] for the purpose of providing for holding a rod in a desired orientation that is manually adjustable and capable of a variety of tension settings allowing for a degree of rotational movement about the horizontal and/or vertical axes. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bateman in view of Dabbs, West, and Brophy to include an arcuate plate extending from the cylindrical body including a plurality of teeth configured to engage a toothed structure of a clamping element affixed to the upper end of the main body portion as taught by Thomas because doing so would have provided for holding a rod in a desired orientation that is manually adjustable and capable of a variety of tension settings allowing for a degree of rotational movement about the horizontal and/or vertical axes. 

8. 	Claims 11, 12, 13, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dabbs (US Patent Publication 2017/0119134) in view of Bateman (US Patent Publication 2009/0145016), Thomas (US Patent Publication 2016/0037762), Brophy, Sr. et al. (US 4,344,248), and West (US 5,323,991).
a. Regarding claim 11, Dabbs teaches a holder for a fishing rod and an umbrella, comprising a main body 18 extending upwardly from the base plate including an upper enda rod holder 22 including a bore extending through a cylindrical body, and a secondary member 23 affixed to the base plate and oriented at an oblique angle A1 [A currently particularly preferred angle A1 found during experimentation, is at 12-20 degrees, which has been shown to allow a fishing pole 29, operatively engaged with the second sleeve 27, to project at an angle good for holding the rod elevated while a line is in the water and to allow the distal end of the rod to project adjacent the edge of an umbrella. Further, this angled positioning allows engagement of an accessory such as a seat 31 using an angled support 33, to position the seat 31 with a rear edge spaced from the first pole 11 engaged with the first sleeve 23, but underneath the umbrella where used [0046]] to the main body including an upper end with an opening to a bore configured to receive a shaft of the umbrella 11. Dabbs does not specifically teach an upper end with a mounting plate. Bateman teaches an upper end with mounting plate 14 [Control plate 14 is attached to upper section 6 of shaft 2 by several bolt and nut connections [0026]] for the purpose of providing for rotatably mouning the rod holder to such that the holder, while securely attached to the mounting plate, is still readily rotatable to a variety of angles in relation to the main body. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dabbs to include an upper end with a mounting plate as taught by Bateman because doing so would have provided for rotatably mouning the rod holder to such that the holder, while securely attached to the mounting plate, is still readily rotatable to a variety of angles in relation to the main body.
Dabbs in view of Bateman does not specifically teach a clamping member with a flange secured to the mounting plate, a projection extending upwardly from the flange and including a planar surface, an aperture extending through the planar surface, and a plurality of teeth extending radially around the aperture; and an arcuate plate extending from the cylindrical body including a hole and a toothed structure formed around the hole, wherein the rod holder is rotatably secured to the clamping member by a bolt that extends through the plate hole and the projection aperture such that the teeth engage the toothed structure. Thomas teaches clamping member 120 with a flange 149 secured to the mounting plate and a projection extending upwardly from the flange and including a planar surface and a plurality of teeth 116 extending radially around an aperture extending through planar surface 112; and arcuate plate 112 extending from cylindrical body 101 including a hole and toothed structure 113 formed around the hole [First protrusion array 113 and first depres sion array 116 are complementary and configured formating between opposing protrusions 115 and depressions 118 with a fit that Substantially hinders rotational movement as between the components [0036]], wherein the rod holder is rotatably secured to the clamping member by bolt 137 that extends through the plate hole and the projection aperture such that teeth 116 engage toothed structure 113 for the purpose of providing for holding a rod in a desired orientation that is manually adjustable and capable of a variety of tension settings allowing for a degree of rotational movement about the horizontal and/or vertical axes. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dabbs in view of Bateman to include a clamping member with a flange secured to the mounting plate, a projection extending upwardly from the flange and including a planar surface, an aperture extending through the planar surface, and a plurality of teeth extending radially around the aperture; and an arcuate plate extending from the cylindrical body including a hole and a toothed structure formed around the hole, wherein the rod holder is rotatably secured to the clamping member by a bolt that extends through the plate hole and the projection aperture such that the teeth engage the toothed structure as taught by Thomas because doing so would have provided for holding a rod in a desired orientation that is manually adjustable and capable of a variety of tension settings allowing for a degree of rotational movement about the horizontal and/or vertical axes.  
Dabbs in view of Bateman and Thomas does not specifically teach a slot to engage the fishing rod formed through an upper end of the cylindrical body. Brophy teaches slot 70 to engage the fishing rod formed through an upper end of the cylindrical body 62 for the purpose of providing [The fishing pole is inserted in tube 62 and then twisted slightly so that the reel mounting interlocks with slots 72 and 74, col. 3 lines 41-44] for the purpose of providing for a fishing pole inserted in the adjustable fishing rod holder and then twisted slightly to interlock with a slot longitudinal trunk and a transverse base to more securely retain the fishing rod.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dabbs in view of Bateman and Thomas to include a slot to engage the fishing rod formed through an upper end of the cylindrical body as taught by Brophy because doing so would have provided for a fishing pole inserted in the adjustable fishing rod holder and then twisted slightly to interlock with a slot longitudinal trunk and a transverse base to more securely retain the fishing rod.
Dabbs in view of Bateman, Thomas, and Brophy does not specifically teach a planar interface connected to a base plate including a first projection, a second projection, and a third projection; wherein the first projection and the second projection extend downwardly from the planar interface and are operable to penetrate a ground surface and anchor the holder, and wherein the third projection extends perpendicular to at least one of the first and second projection, the third projection being operable to prevent tipping of the fishing rod holder in at least one direction. West teaches a planar interface connected to base plate 17 including first, second and third projections 19; wherein the first and second projections 19 extend downwardly from the interface [base 15 includes a planar plate 17 and four bent legs 19, extending outward and then downward, col. 2 lines 1-3] and are operable to penetrate a ground surface and anchor the holder [sharp ends 21 to facilitate insertion into the ground, col. 2 lines 5-6]; and wherein third projection 19 extends perpendicular to at least one of first and second projections 19 [FIG. 2] third projection 19 being operable to prevent tipping of the fishing rod holder in at least one direction for the purpose of providing a fishing rod holder with a planar base plate and projections extending outward and then downwardly from the base plate to facilitate insertion into the ground to support the rod in a vertical attitude.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dabbs in view of Bateman, Thomas, and Brophy to include a planar interface connected to a base plate including a first projection, a second projection, and a third projection; wherein the first projection and the second projection extend downwardly from the planar interface and are operable to penetrate a ground surface and anchor the holder, and wherein the third projection extends perpendicular to at least one of the first and second projection, the third projection being operable to prevent tipping of the fishing rod holder in at least one direction as taught by West because doing so would have provided a fishing rod holder with a planar base plate and projections extending outward and then downwardly from the base plate to facilitate insertion into the ground to support the rod in a vertical attitude. 
b. Regarding claim 12, Dabbs in view of Bateman, Thomas, Brophy, and West teaches (references to Dabbs) the holder of claim 11 having main body 18. Dabbs in view of Bateman, Thomas, Brophy, and West does not specifically teach the accessory holder configured to receive at least one of a beverage container and an electronic device. Bateman teaches accessory holder 8 configured to receive at least one of a beverage container and an electronic device [cup holder 8 is secured to shaft 2 for the convenience of the user [0025]] for the purpose of providing a rod holder with a cup holder for the convenience of the user. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dabbs in view of Bateman, Thomas, Brophy, and West to include the accessory holder configured to receive at least one of a beverage container and an electronic device as taught by Bateman because doing so would have provided a rod holder with a cup holder for the convenience of the user.
	c. Regarding claim 13, Dabbs in view of Bateman, Thomas, West and Brophy teaches (references to West) the holder of claim 11 wherein first and second projections 19 extend parallel to one another [base 15 includes a planar plate 17 and four bent legs 19, extending outward and then downward, col. 2 lines 1-3, FIGS. 1-2].
d. Regarding claim 17, Dabbs in view of Bateman, Thomas, West and Brophy teaches (references to Thomas) the holder of claim 11 having clamping member 120 flange 149. Dabbs in view of Bateman, Thomas, West and Brophy does not specifically teach the clamping member is secured to the mounting plate by at least two fasteners that extend through apertures of the clamping member flange and the mounting plate. Thomas teaches clamping member 120 is secured to the mounting plate by at least two fasteners that extend through apertures 158 of flange 149 and the mounting plate [a mount design whereby platform 149 is secured to a boat deck or other suitable surface with screws or bolts driven through apertures 158 positioned about the perimeter of platform 149 [0049]] for the purpose of providing a mount design whereby the flange is more securely fastened to the mounting plate by screws or bolts driven through apertures positioned about the perimeter of flange. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dabbs in view of Bateman, Thomas, West and Brophy to include the clamping member secured to the mounting plate by at least two fasteners that extend through apertures of the clamping member flange and the mounting plate as taught by Thomas because doing so would have provided a mount design whereby the flange is more securely fastened to the mounting plate by screws or bolts driven through apertures positioned about the perimeter of flange.
e. Regarding claim 18, Dabbs in view of Bateman, Thomas, West and Brophy teaches (references to Dabbs) the holder of claim 11 having the cylindrical body of rod holder. Dabbs in view of Bateman, Thomas, West and Brophy does not specifically teach the cylindrical body of the rod holder can be oriented at an angle of 0° and approximately 80° relative to the main body. Bateman teaches the cylindrical body of rod holder 20 can be oriented at an angle of 0° and approximately 80° relative to the main body [Holder component 20 is rotatably mounted to control plate 14 and shaft 2 by elongated bolt 12 and nut connection 13, such that the holder component, while securely attached to the control plate, is still readily rotatable to a variety of angles in relation to longitudinal axis 3 of shaft 2, as depicted in FIGS. 2-4 [0027]] for the purpose of providing a holder rotatably mounted such that the holder, while securely attached to the mounting plate, is still readily rotatable to a variety of angles. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dabbs in view of Bateman, Thomas, West and Brophy to include the cylindrical body of the rod holder can be oriented at an angle of 0° and approximately 80° relative to the main body as taught by Bateman because doing so would have provided a holder rotatably mounted such that the holder, while securely attached to the mounting plate, is still readily rotatable to a variety of angles.  
f. Regarding claim 19, Dabbs in view of Bateman, Thomas, West and Brophy teaches (references to Dabbs) the oblique angle A1 between secondary member 23 and main body 18 is between approximately 20° and approximately 40° [A currently particularly preferred angle A1 found during experimentation, is at 12-20 degrees, which has been shown to allow a fishing pole 29, operatively engaged with the second sleeve 27, to project at an angle good for holding the rod elevated while a line is in the water and to allow the distal end of the rod to project adjacent the edge of an umbrella. Further, this angled positioning allows engagement of an accessory such as a seat 31 using an angled support 33, to position the seat 31 with a rear edge spaced from the first pole 11 engaged with the first sleeve 23, but underneath the umbrella where used [0046]].

9. 	Claims 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dabbs (US Patent Publication 2017/0119134) in view of Bateman (US Patent Publication 2009/0145016), Thomas (US Patent Publication 2016/0037762), Brophy, Sr. et al. (US 4,344,248), West (US 5,323,991), and Pesaturo (US 2,759,486).
a. Regarding claim 15, Dabbs in view of Bateman, Thomas, Brophy, and West teaches (references to West) the holder of claim 11 having projections 19. Dabbs in view of Bateman, Thomas, Brophy, and West does not specifically teach the projections are generally planar. Pesaturo teaches projections 31 are generally planar [four radial depending fins 31, see Fig. 4, adapted to be driven into the ground and providing anchoring wings whereby the standard is firmly set into the ground and prevented from rotating or tilting, col. 2 lines 21-25] for the purpose of providing a plurality of projections adapted to be driven into the ground for providing anchoring wings whereby the main body portion is firmly set into the ground and prevented from rotating or tilting.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dabbs in view of Bateman, Thomas, Brophy, and West to include projections that are generally planar as taught by Pesaturo because doing so would have provided a plurality of projections adapted to be driven into the ground for providing anchoring wings whereby the main body portion is firmly set into the ground and prevented from rotating or tilting.
b. Regarding claim 16, Dabbs in view of Bateman, Thomas, Brophy, and West teaches (references to West) the holder of claim 11 having the planar interface. Dabbs in view of Bateman, Thomas, Brophy, and West does not specifically teach the interface is rotatable relative to the base plate and the main body. Pesaturo teaches interface 15 is rotatable relative to the base plate and the main body [lower anvil ring 15 secured to the standard by a pin 16, col. 1 lines 62-63] for the purpose of providing a rotatable base plate that can be adjustably secured to the umbrella standard by a pin for adjusting the position of the base plate so the umbrella may be more easily inserted into the ground. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dabbs in view of Bateman, Thomas, Brophy, and West to include the interface that is rotatable relative to the base plate and the main body as taught by Pesaturo because doing so would have provided a rotatable base plate that can be adjustably secured to the umbrella standard by a pin for adjusting the position of the base plate so the umbrella may be more easily inserted into the ground.
	
Response to Arguments
10.	Applicant’s arguments from the response filed on 02/28/2022, see pages 6-8, with respect to the rejection of claims 1 and 11 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of West (US 5,323,991).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643